United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CHARLIE NORWOOD VETERANS AFFAIRS
MEDICAL CENTER, Augusta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1212
Issued: December 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2011 appellant filed a timely appeal from January 19 and April 7, 2011
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On December 10, 2010 appellant, then a 56-year-old nurse, filed an occupational disease
claim alleging that she sustained right knee symptoms as a result of her duties in the spinal cord
1

5 U.S.C. § 8101 et seq.

injury unit, including repositioning patients weighing between 200 and 275 pounds every two
hours, pushing medical carts, emptying Foley catheter bags, replacing dressings and providing
other aspects of total care. She became aware of her condition and stopped work on
December 8, 2010.2
In a December 16, 2010 letter, OWCP informed appellant that additional evidence was
needed to establish her claim. It gave her 30 days to submit a factual statement describing the
employment factors that contributed to the right knee injury and a medical report from a
physician explaining how exposure to these factors caused or aggravated her condition.
Appellant detailed in a December 22, 2010 statement that she had been stationed at spinal
cord injury inpatient unit 1H since November 21, 2010 when she noticed right knee pain and
swelling. On December 8, 2010 she provided total care to six nonambulatory patients, which
entailed bending to empty Foley catheter bags, replacing dressing and repositioning bodies every
two hours in accordance with hospital protocol or to change soiled linens. Appellant specified
that she used a draw sheet as needed to pull and lift patients to check for wetness, wrinkled
sheets and kinked catheter tubing. In addition, she walked extensively as the unit was spread
out.
In a December 1, 2010 work status note, Dr. Alex D. Collins, an osteopath specializing in
orthopedic surgery, released appellant to full-time duty effective December 2, 2010. In a
December 9, 2010 note, he placed her on restricted duty beginning December 10, 2010.
Dr. Collins’ December 17, 2010 duty status report related her account that she injured her right
knee on the job while taking care of patients and diagnosed knee osteoarthritis. He also
acknowledged that she previously underwent knee surgery.3
The employing establishment controverted the claim in a December 28, 2010 letter,
asserting that appellant requested sick leave from her supervisor on December 9, 2010, but did
not report a work-related injury. It contended that she did not furnish adequate medical
evidence.4
By decision dated January 19, 2011, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that the accepted work factors were causally related to a
right knee condition.
Appellant requested reconsideration on February 3, 2011 and submitted additional
medical evidence. In a February 1, 2011 report, Dr. Collins noted that she twisted her right knee
while moving a patient on May 22, 2009. A magnetic resonance imaging (MRI) scan obtained
on June 18, 2009 exhibited medial and lateral meniscal tears. Appellant elected to undergo
2

OWCP previously accepted a claim for right medial meniscus tear, right lateral meniscus tear and right primary
localized osteoarthritis. OWCP File No. xxxxxx224. That claim is not before the Board on the present appeal.
3

A subsequent January 20, 2011 duty status report from Dr. Collins essentially duplicated the contents of the
December 17, 2010 version.
4

OWCP also received a supervisor’s corroborating statement dated January 3, 2011, the employing
establishment’s safe patient handling policy, a leave balance printout and appellant’s position description.

2

arthroscopic surgery, which was performed on July 16, 2009. Following the procedure, she
participated in physical therapy and was temporarily assigned to limited duty. Appellant
resumed full-time work effective April 12, 2010. By statement dated November 2, 2010, she
complained of right knee symptoms. Appellant’s condition improved after she received
Euflexxa injections. She was later informed by a regional manager that she would be transferred
to a different work area and placed on modified duty. During a recent visit, on January 19, 2011,
appellant noted that her right knee pain was aggravated by her job. On examination, Dr. Collins
observed lateral compartment tenderness and mild crepitus on range of motion (ROM). He
opined that appellant’s present knee osteoarthritis, which resulted from the original meniscal
tears, was exacerbated by her employment duties, namely repositioning patients every two hours,
pushing medical carts, emptying Foley catheter bags and replacing dressing. Dr. Collins
explained, “Continual use of the knee would have continued to wear on the cartilage of the knee,
which in turn would have worsened the osteoarthritis.”5
In a March 1, 2011 letter, the employing establishment challenged appellant’s request,
contending that the medical evidence remained insufficient to establish her claim.
On April 7, 2011 OWCP denied modification of the January 19, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.8 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.9

5

Dr. Collins’ February 3, 2011 duty status report reiterated clinical findings of lateral compartment tenderness
and a diagnosis of osteoarthritis and advised ongoing work restrictions.
6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

See S.P., 59 ECAB 184, 188 (2007).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

3

Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The Board finds that the case is not in posture for decision.
An employee who claims benefits under FECA has the burden of establishing by the
weight of reliable, probative and substantial evidence that the condition for which compensation
is sought is causally related to a specific employment incident or work factors. As part of this
burden, the employee must present rationalized medical opinion evidence based on a complete
and accurate factual and medical background. However, it is well established that proceedings
under FECA are not adversarial in nature and OWCP is not a disinterested arbiter. While an
employee has the burden to establish entitlement to compensation, OWCP shares responsibility
in the development of the evidence and has the obligation to see that justice is done.11
The case record supports that appellant repositioned patients, pushed medical carts,
emptied Foley catheter bags and replaced dressing in the performance of duty. She was
diagnosed with right knee osteoarthritis secondary to meniscal tears. OWCP denied appellant’s
occupational disease claim on the basis that the medical evidence did not sufficiently establish
that these accepted work factors aggravated her preexisting condition.
The Board finds that the medical evidence from Dr. Collins for the period December 1,
2010 to February 3, 2011 was not sufficiently rationalized to meet appellant’s burden of proof.
None of the documents offered a sound pathophysiological explanation of how her employment
duties aggravated her right knee osteoarthritis,12 but Dr. Collins’ February 1, 2011 report
addressed causal relationship. Dr. Collins provided a thorough history of appellant’s right knee
condition, prior diagnostic testing and results from surgery. He reviewed the medical file,
conducted a physical examination, and rendered a diagnosis and opinion that were consistent
with the clinical findings noting that her knee condition was aggravated by her duties as a nurse.
Although Dr. Collins’ explanation concerning etiology did not provide detailed medical
rationale, it was sufficient to require further medical development by OWCP.13

10

I.J., 59 ECAB 408 (2008); Woodhams, supra note 7.

11

William J. Cantrell, 34 ECAB 1233 (1983); E.J., Docket No. 09-1481 (issued February 19, 2010).

12

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

13

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

On remand OWCP should prepare a statement of accepted facts and develop the medical
evidence by referring appellant to an appropriate Board-certified specialist for a rationalized
medical opinion regarding whether her job duties aggravated her right knee osteoarthritis. It
should also combine claim file xxxxxx224 with the present claim as both claims pertain to the
right knee.14 After conducting such further development as it may find necessary, OWCP shall
issue an appropriate merit decision.15
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
further development of the record.
ORDER
IT IS HEREBY ORDERED THAT the January 19 and April 7, 2011 decisions of the
Office of Workers’ Compensation Programs be set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: December 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).
15

The Board notes that appellant submitted new evidence after issuance of the April 7, 2011 decision. The Board
lacks jurisdiction to review evidence for the first time on appeal. 20 C.F.R. § 501.2(c).

5

